                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ASUNCION GUTIERREZ, et al.,

               Plaintiff,

v.                                                   Case No. 8:16-cv-2182-AEP

UNITED STATES OF AMERICA,

            Defendant.
__________________________________/

                                           ORDER

       The Court has been advised that the parties have finalized the settlement in this matter

and that all settlement funds have been paid in full (Doc. 67). Accordingly, pursuant to Local

Rule 3.08(b), this action is DISMISSED WITHOUT PREJUDICE to the right of any party,

within sixty (60) days from the date of this Order, to submit a stipulated form of final judgment

or to reopen the action upon a showing of good cause.            The Clerk is directed to (1)

administratively close the case and (2) terminate all pending motions and deadlines.

       DONE AND ORDERED in Tampa, Florida, this 18th day of April, 2019.




cc:    Counsel of Record
